NUMBERS
                        13-13-00514-CR
                        13-13-00515-CR
                        13-13-00516-CR
                        13-13-00517-CR
                        13-13-00518-CR
                        13-13-00519-CR

                  COURT OF APPEALS

           THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG

ZAVION HALL,                                            Appellant,


                               v.

THE STATE OF TEXAS,                                     Appellee.


           On appeal from the 117th District Court of
                   Nueces County, Texas.


                 MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Benavides
                   Memorandum Opinion by Justice Garza
        On September 3, 2013, appellant Zavion Hall entered an open plea of guilty to six

offenses. In appellate cause number 13-13-514-CR, appellant pleaded guilty to credit

card abuse, a state-jail felony offense. See TEX. PENAL CODE ANN. § 32.31(b), (d) (West,

Westlaw through 2013 3d C.S.).1 In appellate cause number 13-13-515-CR, appellant

pleaded guilty to two counts of aggravated robbery with a deadly weapon finding, each a

first-degree felony offense. See id. § 29.03(a)(2), (b) (West, Westlaw through 2013 3d

C.S.). In appellate cause number 13-13-516-CR, appellant pleaded guilty to one count

of aggravated robbery with a deadly weapon finding, a first-degree felony offense. See

id. In appellate cause number 13-13-517-CR, appellant pleaded guilty to burglary of a

habitation with intent to commit aggravated robbery, with a deadly weapon finding, a first-

degree felony offense. See id. § 30.02(a), (d) (West, Westlaw through 2013 3d C.S.). In

appellate cause number 13-13-518-CR, appellant pleaded guilty to unauthorized use of

a motor vehicle, a state-jail felony offense. See id. § 31.07 (West, Westlaw through 2013

3d C.S.). Finally, in appellate cause number 13-13-519-CR, appellant pleaded guilty to

evading arrest or detention using a vehicle, a third-degree felony offense. See id. (West,

Westlaw through 2013 3d C.S.).

        The trial court accepted appellant’s pleas of guilty and sentenced him as follows:



        1  We note that the judgment reflects the date of the credit card abuse offense as “5/7/2013.”
However, the indictment shows that the offense occurred on or about May 7, 2012. The reporter’s record
of the plea hearing also reflects that the offense occurred on May 7, 2012. We conclude that the “5/7/2013”
date in the judgment is a typographical error. The rules of appellate procedure provide that an appellate
court may modify the trial court’s judgment and affirm it as modified. TEX. R. APP. P. 43.2(b); see Banks v.
State, 708 S.W .2d 460, 461 (Tex. Crim. App. 1986) (holding that when an appellate court has the necessary
data and evidence before it for modification, the judgment and sentence may be modified on appeal).
Accordingly, we modify the judgment to accurately reflect the record.


                                                     2
(1) in cause number 13-13-514-CR, two years in state jail; (2) in cause number 13-13-

515-CR, ten years’ imprisonment for each count; (3) in cause number 13-13-516-CR,

twenty years’ imprisonment; (4) in cause number 13-13-517-CR, fifteen years’

imprisonment; (5) in cause number 13-13-518-CR, two years in state jail; and (6) in cause

number 13-13-519-CR, ten years’ imprisonment.                   In each sentence, appellant was

credited with time served, and each sentence was ordered to run concurrently with the

other sentences. The trial court certified appellant’s right to appeal in each case. See

TEX. R. APP. P. 25.2. We modify the judgment in cause number 13-13-514-CR and affirm

as modified; we affirm the remaining judgments in each case.

                                           I. ANDERS BRIEF

        Appellant’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which he states that he has diligently reviewed the entire record and has

concluded that there is no reversible error. See Anders v. California, 386 U.S. 738, 744

(1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel

has informed this Court that he has (1) examined the record and has found no arguable

grounds to advance on appeal, (2) served copies of the brief and motion to withdraw on

appellant, and (3) informed appellant of his right to review the record and to file a pro se

response.2 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991). More than an adequate time has passed, and no pro se response

has been filed.



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.–Waco 1997, no pet.)).


                                                    3
                                         II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief in each case,

and find that the appeals are wholly frivolous and without merit. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion it considered the issues raised in the brief and reviewed the

record for reversible error but found none, the court of appeals met the requirements of

Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we

affirm the judgments of the trial court.

                                    III. MOTION TO WITHDRAW

       In accordance with Anders, appellant’s counsel has filed a motion to withdraw as

his appellate counsel in each case.           See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.              To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant the motions to

withdraw in each case.

       We order that counsel must, within five days of the date of this opinion, send a

copy of the opinion and judgment in each case to appellant and advise him of his right to

file petitions for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman,


       3No substitute counsel will be appointed. Should appellant wish to seek further review of these
cases by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

                                                  4
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                            DORI CONTRERAS GARZA,
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
19th day of June, 2014.




discretionary review or file a pro se petition for discretionary review in each case. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing or timely motion for en banc reconsideration that was overruled by this Court. See
TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals, see TEX. R. APP. P. 68.3, and should comply with the requirements of Texas Rule of Appellate
Procedure 68.4, see TEX. R. APP. P. 68.4.


                                                       5